EXHIBIT 10.4
 
PLEDGE AND ESCROW AGREEMENT


THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
the 31st day of October, 2011, by and between SIONIX CORPORATION, a Nevada
corporation (the “Pledgor”) and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman
Islands limited partnership (the “Secured Party”), with the joinder of DAVID
KAHAN, P.A. (“Escrow Agent”).


RECITALS


WHEREAS, the Secured Party has purchased certain debentures from the Pledgor
(the “Debentures”) in the amount of Three Hundred Thousand and No/100 Dollars
($300,000.00), all pursuant to a Securities Purchase Agreement between the
Pledgor and the Secured Party dated of even date herewith (the “SPA”); and


WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
obligations to the Secured Party, or any successor to the Secured Party,
under this Agreement, the Debentures or the SPA (this Agreement, the Debentures,
the SPA and all other documents and instruments executed in connection therewith
hereinafter collectively referred to as the “Transaction Documents”), the
Pledgor has agreed to irrevocably pledge to the Secured Party 16,981,132 shares
of the common stock, $0.001 par value per share, of the Company (such shares, as
same may be further increased from time to time pursuant to the terms of the
SPA, hereinafter referred to as the “Pledged Shares”);
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.   Recitals.  The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.


2.   Pledge.  In order to secure the full and timely payment and performance of
all of the Company’s obligations to the Secured Party under the Transaction
Documents (the “Obligations”), the Pledgor hereby transfers, pledges, assigns,
sets over, delivers and grants to the Secured Party a continuing lien and
security interest in and to all of the following property of the Pledgor, both
now owned and existing and hereafter created, acquired and arising (all being
collectively hereinafter referred to as the “Collateral”) and all right, title
and interest of the Pledgor in and to the Collateral, to-wit:


(a) the Pledged Shares;


(b) any certificates representing or evidencing the Pledged Shares;


(c) any and all distributions thereon, and cash and non-cash proceeds and
products thereof, including, but not limited to, all dividends, cash, income,
profits, instruments, securities, stock dividends, distributions of capital
stock of the Pledgor and all other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon
conversion of the Pledged Shares, whether in connection with stock splits,
recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and


(d) any and all voting and other rights, powers and privileges accruing or
incidental to an owner of the Pledged Shares and the other property referred to
in subsections 2(a) through 2(c) above.


3.   Transfer of Pledged Shares.  Simultaneously with the execution of this
Agreement, the Pledgor shall, or shall cause its transfer agent to, deliver to
the Escrow Agent: (i) the Pledged Shares and all certificates representing or
evidencing the Pledged Shares in the name of the Secured Party, or otherwise
together with undated, irrevocable and duly executed stock powers executed in
blank by the Pledgor (including medallion guaranteed signatures, if required to
duly and properly transfer the Pledged Shares); and (ii) all other property,
instruments, documents and papers comprising, representing or evidencing the
Collateral, or any part thereof, together with proper instruments of assignment
or endorsement, as Secured Party may request or require, duly executed by the
Pledgor (collectively, the “Transfer Documents”).  The Pledged Shares and other
Transfer Documents (collectively, the “Pledged Materials”) shall be held by the
Escrow Agent pursuant to this Agreement until the full payment and performance
of all of the Obligations, the termination or expiration of this Agreement, or
delivery of the Pledged Materials in accordance with this Agreement.  In
addition, Pledgor acknowledges that pursuant to the terms of the SPA, the
Pledgor may be required to pledge additional shares of its common stock as
additional Pledged Shares under this Agreement in order to insure that the value
of the Pledged Shares hereunder shall at all times be no less than the “Pledged
Share Value” (as such term is defined in the SPA).  In that regard, whenever
such additional Pledged Shares are required to be delivered and pledged under
this Agreement pursuant to the terms of the SPA, the Pledgor shall, or shall
cause its transfer agent to, deliver to Escrow Agent the Pledged Materials for
such additional shares within five (5) business days from the date that Secured
Party notifies Pledgor of the requirement for such additional Pledged Shares
under the terms of the SPA. In addition, all non-cash dividends, dividends paid
or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution of the Pledgor, instruments, securities and any other
distributions, whether paid or payable in cash or otherwise, made on or in
respect of the Pledged Shares, whether resulting from a subdivision,
combination, or reclassification of the outstanding capital stock of the
Pledgor, or received in exchange for the Pledged Shares or any part thereof, or
in redemption thereof, as a result of any merger, consolidation, acquisition, or
other exchange of assets to which Pledgor may be a party or otherwise, or any
other property that constitutes part of the Collateral from time to time, shall
be immediately delivered or cause to be delivered by Pledgor to the Escrow Agent
in the same form as so received, including, without limitation, any additional
certificates representing any portion of the Collateral hereafter acquired by
Pledgor, together with proper instruments of assignment or endorsement duly
executed by the Pledgor.


 
2

--------------------------------------------------------------------------------

 
 
4.   Security Interest Only.  The security interests in the Collateral granted
to Secured Party hereunder are granted as security only and shall not subject
the Secured Party to, or transfer or in any way affect or modify, any obligation
or liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.


5.   Record Owner of Collateral.  Secured Party shall have the right, in its
sole and absolute discretion, to hold any stock certificates, notes, instruments
or securities now or hereafter included in the Collateral in its own name or the
name of its nominee.  In addition, the parties agree that the Pledged Shares,
when issued in the name of the Secured Party and delivered to Escrow Agent,
shall be deemed issued and held in the name of Secured Party as of the date of
issuance in the name of Secured Party.  The Pledgor will promptly give to the
Secured Party copies of any notices or other communications received by and with
respect to Collateral registered in the name of the Pledgor.


6.   Rights Related to Pledged Shares.  Subject to the terms of this Agreement,
unless and until an “Event of Default” (as hereinafter defined) under this
Agreement shall occur, the Secured Party shall not have the right to exercise
any rights, powers and privileges accruing to an owner of the Pledged Shares, or
any part thereof.


Upon the occurrence of an Event of Default, all rights of the Pledgor in and to
the Pledged Shares and all other Collateral shall cease and all such rights
shall immediately vest in Secured Party, as may be determined by Secured Party,
although Secured Party shall not have any duty to exercise such rights or be
required to sell or to otherwise realize upon the Collateral, as hereinafter
authorized, or to preserve the same, and Secured Party shall not be responsible
for any failure to do so or delay in doing so.  To effectuate the foregoing,
Pledgor hereby grants to Secured Party a proxy to vote the Pledged Shares for
and on behalf of Pledgor, which proxy is irrevocable and coupled with an
interest and which proxy shall be effective upon any Event of Default.  Such
proxy shall remain in effect so long as the Obligations remain
outstanding.  Pledgor hereby agrees that any vote by Pledgor in violation of
this Section 6 shall be null, void and of no force or effect.  Furthermore, all
dividends or other distributions received by the Pledgor shall be subject to
delivery to Escrow Agent in accordance with Section 3 above, and until such
delivery, any of such dividends and other distributions shall be received in
trust for the benefit of the Secured Party, shall be segregated from other
property or funds of the Pledgor and shall be forthwith delivered to Escrow
Agent in accordance with Section 3 above.


7.   Release of Pledged Shares.  Upon the timely payment in full of all of the
Obligations in accordance with the terms thereof, Secured Party shall notify the
Escrow Agent in writing to such effect. Upon receipt of such written notice, the
Escrow Agent shall return all of the Pledged Materials in Escrow Agent’s
possession to the Pledgor, whereupon any and all rights of Secured Party in and
to the Pledged Materials and all other Collateral shall be terminated.


 
3

--------------------------------------------------------------------------------

 
 
8.   Representations, Warranties, and Covenants of the Pledgor.  The Pledgor
hereby covenants, warrants and represents, for the benefit of the Secured Party,
as follows (the following representations and warranties shall be made as of the
date of this Agreement and as of each date when Pledged Shares are delivered to
Escrow Agent hereunder, as applicable):


(a) The Pledged Shares, when issued hereunder, shall be free and clear of any
liens, claims, charges or encumbrances of any nature whatsoever, other than as
created by this Agreement.


(b) The Pledged Shares have been duly authorized and are validly issued, fully
paid and non-assessable, and are subject to no options to purchase, or any
similar rights or to any restrictions on transferability.


(c) Each certificate or document of title constituting the Pledged Shares is
genuine in all respects and represents what it purports to be.


(d) By virtue of the execution and delivery of this Agreement and upon delivery
to Escrow Agent of the Pledged Shares in accordance with this Agreement, Secured
Party will have a valid and perfected security interest in the Collateral,
subject to no prior or other lien, claim, charge, pledge, security interest or
encumbrance of any nature whatsoever.


(e) Pledgor covenants, that for so long as this Agreement is in effect, Pledgor
will defend the Collateral and the priority of Secured Party’s security
interests therein, at its sole cost and expense, against the claims and demands
of all persons at anytime claiming the same or any interest therein.


(f) At its option, Secured Party may pay, for Pledgor’s account, any taxes
(including documentary stamp taxes), liens, security interests, or other
encumbrances at any time levied or placed on the Collateral.  Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization.  Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.


(g) The Pledgor acknowledges, represents and warrants that Secured Party is not
an “affiliate” of Pledgor, as such terms is used and defined under Rule 144 of
the federal securities laws.


 
4

--------------------------------------------------------------------------------

 
 
9.   Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:


(a) Default.  The occurrence of any breach, default or “Event of Default” (as
such term may be defined in any Transaction Documents) under any of the
Transaction Documents.


(b) Covenants and Agreements.  The failure of Pledgor to perform, observe or
comply with any and all of the covenants, promises and agreements of the Pledgor
in any of the Transaction Documents.


(c) Information, Representations and Warranties.  If any representation or
warranty made herein or in any other Transaction Documents, or if any
information contained in any financial statement, application, schedule, report
or any other document given by the Pledgor in connection with the Obligations,
with the Collateral, or with the Transaction Documents, is not in all respects
true, accurate and complete, or if the Pledgor omitted to state any material
fact or any fact necessary to make such information not misleading.


10. Rights and Remedies.


(a) Upon and anytime after the occurrence of an Event of Default that is
continuing beyond any applicable cure period, the Secured Party shall have the
right acquire the Pledged Shares and all other Collateral in accordance with the
following procedure: (i) the Secured Party shall provide written notice of such
Event of Default (the “Default Notice”) to the Escrow Agent, with a copy to the
Pledgor; (ii) as soon as practicable after receipt of a Default Notice, the
Escrow Agent shall deliver the Pledged Shares and all other Collateral, along
with the applicable Transfer Documents to the Secured Party.


(b) Upon receipt of the Pledged Shares and other Collateral issued to the
Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor: (i) sell the Collateral and to apply the proceeds of such
sales, net of any selling commissions, to the Obligations owed to the Secured
Party by the Pledgor under the Transaction Documents, including, without
limitation, outstanding principal, interest, legal fees, and any other amounts
owed to the Secured Party; and (ii) exercise in any jurisdiction in which
enforcement hereof is sought, any rights and remedies available to Secured Party
under the provisions of any of the Transaction Documents, the rights and
remedies of a secured party under the Uniform Commercial Code as then in effect
in the State of Florida, and all other rights and remedies available to the
Secured Party, under equity or applicable law, all such rights and remedies
being cumulative and enforceable alternatively, successively or
concurrently.  In furtherance of the foregoing rights and remedies:


(i) Secured Party may sell the Pledged Shares, or any part thereof, or any other
portion of the Collateral, in one or more sales, at public or private sale,
conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate.  Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold.  In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Pledgor to Secured Party under any of the Transaction Documents or otherwise,
and the Secured Party may, upon compliance with the terms of the sale, hold,
retain and dispose of such property without further accountability to the
Pledgor therefore.  Secured Party is authorized, in its absolute discretion, to
restrict the prospective bidders or purchasers of any of the Collateral at any
public or private sale as to their number, nature of business and investment
intention, including, but not limited to, the restricting of bidders or
purchasers to one or more persons who represent and agree, to the satisfaction
of Secured Party, that they are purchasing the Collateral, or any part thereof,
for their own account, for investment, and not with a view to the distribution
or resale of any of such Collateral.


 
5

--------------------------------------------------------------------------------

 
 
(ii) Upon any such sale, Secured Party shall have the right to deliver, assign
and transfer to each purchaser thereof the Collateral so sold to such
purchaser.  Each purchaser (including Secured Party) at any such sale shall, to
the full extent permitted by law, hold the Collateral so purchased absolutely
free from any claim or right whatsoever, including, without limitation, any
equity or right of redemption of the Pledgor, who, to the full extent that it
may lawfully do so, hereby specifically waives all rights of redemption, stay,
valuation or appraisal which they now have or may have under any rule of law or
statute now existing or hereafter adopted.


(iii) At any such sale, the Collateral may be sold in one lot as an entirety, in
separate blocks or individually as Secured Party may determine, in its sole and
absolute discretion.  Secured Party shall not be obligated to make any sale of
any Collateral if it shall determine in its sole and absolute discretion, not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given.  Secured Party may, without notice or publication, adjourn any
public or private sale from time to time by announcement at the time and place
fixed for such sale, or any adjournment thereof, and any such sale may be made
at any time or place to which the same may be so adjourned without further
notice or publication.


(iv) The Pledgor acknowledges that compliance with applicable federal and state
securities laws (including, without limitation, the Securities Act of 1933, as
amended, blue sky or other state securities laws or similar laws now or
hereafter existing analogous in purpose or effect) might very strictly limit or
restrict the course of conduct of Secured Party if Secured Party were to attempt
to sell or otherwise dispose of all or any part of the Collateral, and might
also limit or restrict the extent to which or the manner in which any subsequent
transferee of any such securities could sell or dispose of the same.  The
Pledgor further acknowledges that under applicable laws, Secured Party may be
held to have certain general duties and obligations to the Pledgor, as pledgor
of the Collateral, to make some effort toward obtaining a fair price for the
Collateral even though the obligations of the Pledgor may be discharged or
reduced by the proceeds of sale at a lesser price.  The Pledgor understands and
agrees that Secured Party is not to have any such general duty or obligation to
the Pledgor, and the Pledgor will not attempt to hold Secured Party responsible
for selling all or any part of the Collateral at an inadequate price even if
Secured Party shall accept the first offer received or does not approach more
than one possible purchaser.  Without limiting their generality, the foregoing
provisions would apply if, for example, Secured Party were to place all or any
part of such securities for private placement by an investment banking firm, or
if such investment banking firm purchased all or any part of such securities for
its own account, or if Secured Party placed all or any part of such securities
privately with a purchaser or purchasers.


 
6

--------------------------------------------------------------------------------

 
 
(c) To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against the Pledgor for such deficiency
amount.  The Secured Party shall have the absolute right to sell or dispose of
the Collateral, or any part thereof, in any manner it sees fit and shall have no
liability to the Pledgor or any other party for selling or disposing of such
Collateral even if other methods of sales or dispositions would or allegedly
would result in greater proceeds than the method actually used. The Pledgor
shall remain liable for all deficiencies and shortfalls, if any, that may exist
after the Secured Party has exhausted all remedies hereunder.


(d) Each right, power and remedy of the Secured Party provided for in this
Agreement or any other Transaction Document shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Secured Party of any one or more of
the rights, powers or remedies provided for in this Agreement or any other
Transaction Document, or now or hereafter existing at law or in equity or by
statute or otherwise, shall not preclude the simultaneous or later exercise by
the Secured Party of all such other rights, powers or remedies, and no failure
or delay on the part of the Secured Party to exercise any such right, power or
remedy shall operate as a waiver thereof. No notice to or demand on the Pledgor
in any case shall entitle it to any other or further notice or demand in similar
or other circumstances or constitute a waiver of any of the rights of the
Secured Party to any other further action in any circumstances without demand or
notice. The Secured Party shall have the full power to enforce or to assign or
contract its rights under this Agreement to a third party.


(e) In addition to all other remedies available to the Secured Party, upon the
issuance of the Pledged Shares to the Secured Party after an Event of Default,
Pledgor agrees to: (i) take such action and prepare, distribute and/or file such
documents and papers, as are required or advisable in the opinion of Secured
Party and/or its counsel, to permit the sale of the Pledged Shares, whether at
public sale, private sale or otherwise, including, without limitation, issuing,
or causing its counsel to issue, any opinion of counsel for Pledgor required to
allow the Secured Party to sell the Pledged Shares or any other Collateral under
Rule 144; (ii) to bear all costs and expenses of carrying out its obligations
under this Section 8(e), which shall be a part of the Obligations secured
hereby; and (iv) that there is no adequate remedy at law for the failure by the
Pledgor to comply with the provisions of this Section 8(e) and that such failure
would not be adequately compensable in damages, and therefore agrees that its
agreements contained in this subsection may be specifically enforced.


(f) The Pledgor acknowledges that there is no adequate remedy at law for the
failure by the Pledgor to comply with Pledgor’s obligation to deliver additional
Pledged Shares to Escrow Agent hereunder from time to time pursuant to the terms
of the SPA and this Agreement and that such failure would not be adequately
compensable in damages, and therefore agrees that such obligation may be
specifically enforced.


 
7

--------------------------------------------------------------------------------

 
 
11.  Concerning the Escrow Agent.


(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.  Escrow Agent agrees to release any property
held by it hereunder (the “Escrowed Property”) in accordance with the terms and
conditions set forth in this Agreement.


(b) The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement.  Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.


(c) Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, but Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other property that may be part or portion of the Collateral, or to
become or remain informed with respect to the possibility or probability of
additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral.  Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature.  Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party.  If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.


(d) In the event instructions from Secured Party, Pledgor, or any other party
would require Escrow Agent to expend any monies or to incur any cost, Escrow
Agent shall be entitled to refrain from taking any action until it receives
payment for such costs.  It is agreed that the duties of Escrow Agent are purely
ministerial in nature and shall be expressly limited to the safekeeping of the
Escrowed Property and for the disposition of same in accordance with this
Agreement.  Secured Party and Pledgor, jointly and severally, each hereby
indemnifies Escrow Agent and holds it harmless from and against any and all
claims, liabilities, damages, costs, penalties, losses, actions, suits or
proceedings at law or in equity, or any other expenses, fees or charges of any
character or nature (collectively, the “Claims”), which it may incur or with
which it may be threatened, directly or indirectly, arising from or in any way
connected with this Agreement or which may result from Escrow Agent’s following
of instructions from Secured Party or Pledgor, and in connection therewith,
indemnifies Escrow Agent against any and all expenses, including attorneys’ fees
and the cost of defending any action, suit, or proceeding or resisting any
Claim, whether or not litigation is instituted, unless any such Claims arise as
a result of Escrow Agent’s gross negligence or willful misconduct.  Escrow Agent
shall be vested with a lien on all Escrowed Property under the terms of this
Agreement, for indemnification, attorneys’ fees, court costs and all other costs
and expenses arising from any suit, interpleader or otherwise, or other
expenses, fees or charges of any character or nature, which may be incurred by
Escrow Agent by reason of disputes arising between Pledgor, Secured Party, or
any third party as to the correct interpretation of this Agreement, and
instructions given to Escrow Agent hereunder, or otherwise, with the right of
Escrow Agent, regardless of the instruments aforesaid and without the necessity
of instituting any action, suit or proceeding, to hold any property hereunder
until and unless said additional expenses, fees and charges shall be fully paid.
Any fees and costs charged by the Escrow Agent for serving hereunder shall be
paid by the Pledgor.


 
8

--------------------------------------------------------------------------------

 
 
(e) In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Secured Party,
Pledgor or from third persons with respect to the Escrowed Property, which, in
Escrow Agent’s sole opinion, are in conflict with each other or with any
provision of this Agreement, Escrow Agent shall be entitled to refrain from
taking any action until it shall be directed otherwise in writing by Pledgor and
Secured Party and said third persons, if any, or by a final order or judgment of
a court of competent jurisdiction.  If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Pledgor and Secured Party for all costs, including reasonable
attorneys’ fees, in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received.  In
the event Escrow Agent is joined as a party to a lawsuit by virtue of the fact
that it is holding the Escrowed Property, Escrow Agent shall, at its sole
option, either: (i) tender the Collateral in its possession to the registry of
the appropriate court; or (ii) disburse the Collateral in its possession in
accordance with the court’s ultimate disposition of the case, and Secured Party
and Pledgor hereby, jointly and severally, indemnify and hold Escrow Agent
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.


(f) The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor and Secured Party) and shall have
full and complete authorization and protection for any action taken or suffered
by it hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent shall not be liable for any mistakes of fact or error
of judgment, or for any actions or omissions of any kind, unless caused by its
willful misconduct or gross negligence.


(g) The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement.  If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.


(h) Conflict Waiver. The Pledgor hereby acknowledges that the Escrow Agent is
counsel to the Secured Party in connection with the transactions contemplated
and referred herein. The Pledgor agrees that in the event of any dispute arising
in connection with this Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Escrow Agent
shall be permitted to continue to represent the Secured Party and the Pledgor
will not seek to disqualify such counsel and waives any objection Pledgor might
have with respect to the Escrow Agent acting as the Escrow Agent pursuant to
this Agreement.  Pledgor and Secured Party acknowledge and agree that nothing in
this Agreement shall prohibit Escrow Agent from: (i) serving in a similar
capacity on behalf of others; or (ii) acting in the capacity of attorneys for
one or more of the parties hereto in connection with any matter.


 
9

--------------------------------------------------------------------------------

 
 
12.  Increase in Obligations.  It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Transaction Documents,
and all of the Obligations, as so increased from time to time, shall be and are
secured hereby.  Upon the execution hereof, Pledgor shall pay any and all
documentary stamp taxes and/or other charges required to be paid in connection
with the execution and enforcement of the Debentures and the Transaction
Documents, and if, as and to the extent the Obligations are increased from time
to time in accordance with the terms and provisions of the Transaction
Documents, then Pledgor shall immediately pay any additional documentary stamp
taxes or other charges in connection therewith.


13.  Irrevocable Authorization and Instruction.  Pledgor hereby authorizes and
instructs its transfer agent to comply with any instruction received by it from
Secured Party in writing that: (i) states that an Event of Default hereunder
exists or has occurred; and (b) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from Pledgor, and
Pledgor agrees that its transfer agent shall be fully protected in so complying
with any such instruction from Secured Party.


14.  Appointment as Attorney-in-Fact. Pledgor hereby irrevocably constitutes and
appoints Secured Party and any officer or agent of Secured Party, with full
power of substitution, as its true and lawful attorney-in-fact, with full
irrevocable power and authority in the place and stead of Pledgor and in the
name of Pledgor or in the name of Secured Party, from time to time in the
discretion of Secured Party, so long as an Event of Default hereunder exists,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer. Pledgor hereby ratifies all that
said attorneys shall lawfully do or cause to be done pursuant to the power of
attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.


 
10

--------------------------------------------------------------------------------

 
 
15.  Continuing Obligation of Pledgor.  The obligations, covenants, agreements
and duties of the Pledgor under this Agreement shall in no way be affected or
impaired by: (i) the modification or amendment (whether material or otherwise)
of any of the obligations of the Pledgor or any other person or entity, as
applicable; (ii) the voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization, or other similar proceedings affecting the
Pledgor or any other person or entity, as applicable; (iii) the release of the
Pledgor or any other person or entity from the performance or observance of any
of the agreements, covenants, terms or conditions contained in any Transaction
Documents, by the operation of law or otherwise, including, but not limited to,
the release of the Pledgor’s obligation to pay interest or attorney's fees.


Pledgor further agrees that Secured Party may take other guaranties or
collateral or security to further secure the Obligations, and consents that any
of the terms, covenants and conditions contained in any of the Transaction
Documents may be, without Pledgor’s consent, renewed, altered, extended, changed
or modified by Secured Party or may be released by Secured Party, without in any
manner affecting this Agreement or releasing Pledgor herefrom, and without
further consent of or notice to Pledgor, and Pledgor shall continue to be liable
hereunder to pay and perform pursuant hereto, notwithstanding any such release
or the taking of such other guaranties, collateral or security.  This Agreement
is additional and supplemental to any and all other guarantees, security
agreements or collateral heretofore and hereafter executed by Pledgor for the
benefit of Secured Party, whether relating to the indebtedness evidenced by any
of the Transaction Documents or not, and shall not supersede or be superseded by
any other document or guaranty executed by Pledgor or any other person, firm or
entity for any purpose.  Pledgor hereby agrees that Pledgor and any additional
parties who may become liable for repayment of the sums due under the
Transaction Documents, may hereafter be released from their liability hereunder
and thereunder; and Secured Party may take, or delay in taking or refuse to
take, any and all action with reference to any of the Transaction Documents
(regardless of whether same might vary the risk or alter the rights, remedies or
recourses of Pledgor), including specifically the settlement or compromise of
any amount allegedly due thereunder, all without notice to, consideration to or
the consent of the Pledgor, and without in any way releasing, diminishing or
affecting in any way the absolute nature of Pledgor’s obligations and
liabilities hereunder.


No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights.  Pledgor
hereby waives any and all legal requirements, statutory or otherwise, that
Secured Party shall institute any action or proceeding at law or in equity or
exhaust its rights, remedies and recourses against Pledgor or anyone else with
respect to the Debentures or any other Transaction Documents, as a condition
precedent to bringing an action against Pledgor upon this Agreement or as a
condition precedent to Secured Party’s rights to sell the Pledged Shares or any
other Collateral.  Pledgor agrees that Secured Party may simultaneously maintain
an action upon this Agreement and an action or proceeding upon the Debentures or
any other Transaction Documents.  All remedies afforded by reason of this
Agreement are separate and cumulative remedies and may be exercised serially,
simultaneously and in any order, and the exercise of any of such remedies shall
not be deemed an exclusion of the other remedies and shall in no way limit or
prejudice any other contractual, legal, equitable or statutory remedies which
Secured Party may have in the Pledged Shares, any other Collateral, or under the
Transaction Documents.  Until the Obligations, and all extensions, renewals and
modifications thereof, are paid in full, and until each and all of the terms,
covenants and conditions of this Agreement are fully performed, Pledgor shall
not be released by any act or thing which might, but for this provision of this
Agreement, be deemed a legal or equitable discharge of a surety, or by reason of
any waiver, extension, modification, forbearance or delay of Secured Party or
any obligation or agreement between Pledgor or its successors or assigns, and
the then holder of the Debentures, relating to the payment of any sums evidenced
or secured thereby or to any of the other terms, covenants and conditions
contained therein, and Pledgor hereby expressly waives and surrenders any
defense to liability hereunder based upon any of the foregoing acts, things,
agreements or waivers, or any of them.  Pledgor also waives any defense arising
by virtue of any disability, insolvency, bankruptcy, lack of authority or power
or dissolution of Pledgor, even though rendering the Debentures or any of the
other Transaction Documents void, unenforceable or otherwise uncollectible, it
being agreed that Pledgor shall remain liable hereunder, regardless of any claim
which Pledgor might otherwise have against Secured Party by virtue of Secured
Party's invocation of any right, remedy or recourse given to it hereunder, under
the Debentures or any other Transaction Documents.  In addition, Pledgor waives
and renounces any right of subrogation, reimbursement or indemnity whatsoever,
and any right of recourse to security for the Obligations of Pledgor to Secured
Party, unless and until all of said Obligations have been paid in full to
Secured Party.


 
11

--------------------------------------------------------------------------------

 
 
16.  Miscellaneous.


(a) Performance for Pledgor.  The Pledgor agrees and hereby acknowledges that
Secured Party may, in Secured Party’s sole discretion, but Secured Party shall
not be obligated to, whether or not an Event of Default shall have occurred,
advance funds on behalf of the Pledgor, without prior notice to the Pledgor, in
order to insure the Pledgor’s compliance with any covenant, warranty,
representation or agreement of the Pledgor made in or pursuant to this Agreement
or the other Transaction Documents, to continue or complete, or cause to be
continued or completed, performance of the Pledgor’s obligations under any
contracts of the Pledgor, or to preserve or protect any right or interest of
Secured Party in the Collateral or under or pursuant to this Agreement or the
other Transaction Documents; provided, however, that the making of any such
advance by Secured Party shall not constitute a waiver by Secured Party of any
Event of Default with respect to which such advance is made, nor relieve the
Pledgor of any such Event of Default. The Pledgor shall pay to Secured Party
upon demand all such advances made by Secured Party with interest thereon at the
highest rate set forth in the Debentures, or if none is so stated, the highest
rate allowed by law.  All such advances shall be deemed to be included in the
Obligations and secured by the security interest granted Secured Party
hereunder; provided, however, that the provisions of this Subsection shall
survive the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all other Obligations.


(b) Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in this Agreement or the other Transaction Documents, all
Collateral and proceeds of Collateral coming into Secured Party’s possession may
be applied by Secured Party (after payment of any costs, fees and other amounts
incurred by Secured Party in connection therewith) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole
discretion.  Any surplus held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.  In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Pledgor shall be liable for the
deficiency, together with interest thereon at the highest rate specified in the
Debentures for interest on overdue principal thereof or such other rate as shall
be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Secured Party to collect such deficiency.


 
12

--------------------------------------------------------------------------------

 
 
(c) Waivers by Pledgor.  The Pledgor hereby waives, to the extent the same may
be waived under applicable law: (i) notice of acceptance of this Agreement; (ii)
all claims and rights of the Pledgor against Secured Party on account of actions
taken or not taken by Secured Party in the exercise of Secured Party’s rights or
remedies hereunder, under any other Transaction Documents or under applicable
law; (iii) all claims of the Pledgor for failure of Secured Party to comply with
any requirement of applicable law relating to enforcement of Secured Party’s
rights or remedies hereunder, under the other Transaction Documents or under
applicable law; (iv) all rights of redemption of the Pledgor with respect to the
Collateral; (v) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (vi) presentment, demand for
payment, protest and notice of non-payment and all exemptions applicable to any
of the Collateral or the Pledgor; (vii) any and all other notices or demands
which by applicable law must be given to or made upon the Pledgor by Secured
Party; (viii) settlement, compromise or release of the obligations of any person
or entity primarily or secondarily liable upon any of the Obligations; (ix) all
rights of the Pledgor to demand that Secured Party release account debtors or
other persons or entities liable on any of the Collateral from further
obligation to Secured Party; and (x) substitution, impairment, exchange or
release of any Collateral for any of the Obligations. The Pledgor agrees that
Secured Party may exercise any or all of its rights and/or remedies hereunder
and under any other Transaction Documents and under applicable law without
resorting to and without regard to any Collateral or sources of liability with
respect to any of the Obligations.
 
(d) Waivers by Secured Party.  No failure or any delay on the part of Secured
Party in exercising any right, power or remedy hereunder or under any other
Transaction Documents or under applicable law, shall operate as a waiver
thereof.


(e) Secured Party’s Setoff.  Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off against any Obligations due Secured Party, any debt owing to the Pledgor
by Secured Party.


(f) Modifications, Waivers and Consents.  No modifications or waiver of any
provision of this Agreement or any other Transaction Documents, and no consent
by Secured Party to any departure by the Pledgor therefrom, shall in any event
be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given, and any single or partial written waiver by Secured Party of any
term, provision or right of Secured Party hereunder shall only be applicable to
the specific instance to which it relates and shall not be deemed to be a
continuing or future waiver of any other right, power or remedy.  No notice to
or demand upon the Pledgor in any case shall entitle Pledgor to any other or
further notice or demand in the same, similar or other circumstances.


 
13

--------------------------------------------------------------------------------

 
 
(g) Notices.  All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:


If to the Pledgor:                                                   Sionix
Corporation
914 Westwood Blvd., Box 801
Los Angeles, CA 90024
Attn: Mr. James Currier, Sr., CEO
Telephone: (704) 971-8404
Facsimile: (704) 971-8401
E-Mail: jcurrier@sionix.com


With a copy to:                                                     Peter Hogan,
Esq.
Richardson & Patel, LLP
1100 Glendon Ave., 8th Floor
Los Angeles, CA 90024
Phone: (310) 208-1182
Fax: (310) 208-1154
Email: phogan@richardsonpatel.com


If to the Secured Party:                                        TCA Global
Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Robert Press, Director
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


With a copy to:                                                     David Kahan,
P.A.
3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq.
Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com




If to Escrow Agent:                                              David Kahan,
P.A.
3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq.
Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed received: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, requests or demands or other
communications referred to in this Agreement may be sent by facsimile, by e-mail
or other method of delivery, but shall be deemed to have been given only when
the sending party has confirmed that the receiving party has received such
notice.


 
14

--------------------------------------------------------------------------------

 
 
(h) Applicable Law and Consent to Jurisdiction.  This Agreement shall be
construed in accordance with the laws of the State of Florida, without regard to
the principles of conflicts of laws, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Collateral are governed under the UCC or any other set of foreign,
federal, state or local laws, rules and regulations, by the law of a
jurisdiction other than the State of Florida, in which case such issues shall be
governed by the laws of the jurisdiction governing such issues under the UCC or
such other set of foreign, federal, state or local laws, rules and
regulations.  The parties further agree that any action between them shall be
heard in Broward County, Florida and expressly consent to the jurisdiction and
venue of the State Court sitting in Broward County, Florida and the United
States District Court for the Southern District of Florida for the adjudication
of any civil action asserted pursuant to this Agreement. By its execution
hereof, the Pledgor hereby irrevocably waives any objection and any right of
immunity on the ground of venue, the convenience of the forum or the
jurisdiction of such courts or from the execution of judgments resulting
therefrom. The Pledgor hereby irrevocably accepts and submits to the
jurisdiction of the aforesaid courts in any such suit, action or proceeding.


(i) Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, and shall continue in full force and effect until all
Obligations have been paid in full, there exists no commitment by Secured Party
which could give rise to any Obligations and all appropriate termination
statements have been filed terminating the security interest granted Secured
Party hereunder.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party.  In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Pledgor of any such assignment and such assignment shall be
binding upon and recognized by the Pledgor.  All covenants, agreements,
representations and warranties by or on behalf of the Pledgor which are
contained in this Agreement shall inure to the benefit of Secured Party, its
successors and assigns. The Pledgor may not assign this Agreement or delegate
any of its rights or obligations hereunder, without the prior written consent of
Secured Party, which consent may be withheld in Secured Party’s sole and
absolute discretion.


(j) Severability.  If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.


 
15

--------------------------------------------------------------------------------

 
 
(k) Merger and Integration.  This Agreement and the other Transaction Documents
contain the entire agreement of the parties hereto with respect to the matters
covered and the transactions contemplated hereby, and no other agreement,
statement or promise made by any party hereto, or by any employee, officer,
agent or attorney of any party hereto, which is not contained herein shall be
valid or binding.


(l) WAIVER OF JURY TRIAL. THE PLEDGOR AND SECURED PARTY EACH HEREBY:
(i) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY A JURY; AND (ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH THE PLEDGOR AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS AGREEMENT, THE NOTE AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN
THE PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER
OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PLEDGOR AND BY SECURED PARTY, AND THE PLEDGOR AND
SECURED PARTY EACH HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT.  EACHOF PLEDGOR AND SECURED PARTY IS HEREBY
AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND THE PLEDGOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE
EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  THE PLEDGOR AND SECURED
PARTY EACH REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING
OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.


(m) Execution.  This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party.  In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.


(n) Headings.  The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.


 
16

--------------------------------------------------------------------------------

 
 
(o) Gender and Use of Singular and Plural.  All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.


(p) Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement, including, but
not limited to, the execution and filing of UCC-1 Financing Statements in any
jurisdiction as Secured Party may require.


(q) Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


(r) Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.


(s) Prevailing Party.  If any legal action or other proceeding is brought for
the enforcement of this Agreement or any other Transaction Documents, or because
of an alleged dispute, breach, default or misrepresentation in connection with
any provisions of this Agreement or any other Transaction Documents, the
successful or prevailing party or parties shall be entitled to recover from the
non-prevailing party, reasonable attorneys’ fees, court costs and all expenses,
even if not taxable as court costs (including, without limitation, all such
fees, costs and expenses incident to appeals), incurred in that action or
proceeding, in addition to any other relief to which such party or parties may
be entitled.


(t) Costs and Expenses.  The Pledgor agrees to pay to the Secured Party, upon
demand, the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Secured Party and of
any experts and agents, which the Secured Party may incur in connection with:
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement; (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (iii) the exercise
or enforcement of any of the rights of the Secured Party hereunder; or (iv) the
failure by the Pledgor to perform or observe any of the provisions
hereof.  Included in the foregoing shall be the amount of all expenses paid or
incurred by Secured Party in consulting with counsel concerning any of its
rights hereunder, under the Note or any other Transaction Documents or under
applicable law, as well as such portion of Secured Party’s overhead as Secured
Party shall allocate to collection and enforcement of the Obligations in Secured
Party’s sole but reasonable discretion.  All such costs and expenses shall bear
interest from the date of outlay until paid, at the highest rate set forth in
the Note, or if none is so stated, the highest rate allowed by law.  The
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all
Obligations.
 
[Signatures on the following page]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.



     
PLEDGOR:
     
SIONIX CORPORATION, a Nevada corporation
     
By: /s/ David R. Wells
 
Name: David R. Wells
 
Title: President & CFO
     
SECURED PARTY:
     
TCA GLOBAL CREDIT MASTER FUND, LP
     
By: TCA Global Credit Fund GP, Ltd., its general partner
             
By: /s/ Robert Press
 
Robert Press, Director

 
 
18

--------------------------------------------------------------------------------

 